This is an appeal from a decree which set aside a sale held by virtue of a judgment, and also a chattel mortgage foreclosure sale, and provided that certain goods and chattels in the possession of defendants by reason of said sale, be returned forthwith to the complainants.
We have examined the proofs, and concur in the conclusions arrived at by the court of chancery, and the decree will therefore be affirmed. *Page 339
For affirmance — THE CHIEF-JUSTICE, BODINE, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 9.
For reversal — LLOYD, CASE, DONGES, JJ. 3.